Citation Nr: 1217202	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a skin disorder, to include as secondary to posttraumatic stress disorder (PTSD) and medications prescribed therefor.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to PTSD and medications prescribed therefor.

3.  Entitlement to service connection for visual impairment, to include as secondary to PTSD and medications prescribed therefor. 

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to PTSD and medications prescribed therefor. 

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD and medications prescribed therefor. 

6.  Entitlement to service connection for kidney stones, to include as secondary to PTSD, to include medications prescribed therefor, and medications for a thyroidectomy. 

7.  Entitlement to service connection for a neck disorder, to include as secondary to PTSD and medications prescribed therefor. 

8.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a respiratory disorder and residuals of a thyroidectomy. 

9.  Entitlement to service connection for a chronic muscle disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy.  

10.  Entitlement to service connection for a respiratory disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy.

11.  Entitlement to service connection for a digestive disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

12.  Entitlement to service connection for residuals of a thyroidectomy, status-post thyroid cancer, to include as secondary to PTSD. 

13.  Entitlement to service connection for left ankle disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

14.  Entitlement to service connection for a left foot disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

15.  Entitlement to an acquired psychiatric disorder, to include bipolar disorder and PTSD. 

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and W. P. A.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from January to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied the service connection and TDIU claims on appeal.  The Veteran appealed this rating decision to the Board. 

In February 2012, the Veteran testified before the undersigned at a videoconference hearing via the above-cited RO.  A copy of the hearing transcript is of record.

The Board has also recharacterized issue number 15 on the title page, as entitlement to an acquired psychiatric disability, to include PTSD and bipolar disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

Issues numbered six (6) through 16 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

During a February 2012 hearing before the undersigned and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for service connection for skin and right foot disorders, visual impairment, lumbar spine disorder, and hypertension.  


CONCLUSION OF LAW

The issues of entitlement to service connection for skin and right foot disorders, visual impairment, lumbar spine disorder, and hypertension are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for skin and right foot disorders, visual impairment, lumbar spine disorder, and hypertension, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The issue of entitlement to service connection for a skin disorder is dismissed. 

The issue of entitlement to service connection for a right foot disorder is dismissed. 

The issue of entitlement to service connection for visual impairment is dismissed. 

The issue of entitlement to service connection for a lumbar spine disorder is dismissed. 

The issue of entitlement to service connection for hypertension is dismissed. 


REMAND

The Board has determined that prior to further appellate review, additional substantive development is warranted on the following claims for service connection, each of which the Veteran has claimed on a direct basis and as secondary to PTSD or medications prescribed therefor:  (i) kidney stones (also to include as secondary to medications prescribed for a thyroidectomy); (ii) neck disorder; (iii) cardiovascular disorder (also claimed as secondary to medications prescribed for a respiratory disorder and residuals of a thyroidectomy); (iv) chronic muscle disorder; (v) respiratory disorder (also to include as secondary to residuals of a thyroidectomy), (vi) residuals of a thyroidectomy, status-post thyroid cancer; (vii) digestive disorder (also claimed as secondary to medications prescribed for a thyroidectomy); (viii) left ankle disorder (also claimed as secondary to medications prescribed for a thyroidectomy; (ix) left foot disorder (also claimed as secondary to medications prescribed for a thyroidectomy); and, (x), acquired psychiatric disorder, to include bipolar disorder and PTSD; specifically, to obtain missing service treatment records (STRs) and post-service VA and private medical records and to provide the Veteran with a VA psychiatric examination to determine the etiology of any currently present acquired psychiatric disorder, diagnosed during the appeal period as bipolar disorder. 

(i) Missing Service Treatment Records

The Board observes that the Veteran's service treatment records (STRs) and service personnel records were apparently destroyed during a 1973 fire at the National Personnel Records Center (NPRC) and that attempts to obtain them through alternate sources (e.g., Records Management Center) have been exhausted.  (See June 2011 Formal Finding on the Unavailability of Service Records, detailing efforts made to obtain additional service treatment records).  The Veteran contends that he has PTSD as a result of having been sexually abused by an Episcopalian civilian minister in Plattsburgh, New York during his period of active military service.  He maintains that he informed his military superiors about the abuse but that he was subsequently discharged by a United States Air Force Medical Board.  He contends that he was hospitalized for his psychiatric problems at the United States Air Force (USAF) Base in Plattsburgh, New York and Elgin Air Force Base in Florida.  In support of his allegations, he maintains that a copy of his DD 214 shows that that he received an honorable discharge for a physical disability that had existed prior to military service.  A copy of the Veteran's DD 214, however, is not of record.  

Despite the RO's efforts, the Board concludes that additional attempts must be made to locate the veteran's service treatment records.  The VA Adjudication Procedure Manual indicates that, prior to May 1994, Air Force records were assembled at the [Veteran's] separation point.  The Veteran's service separation point is either the United States Air Force Base in Plattsburgh, New York or Elgin Air Force Base in Florida.  Based on the Veteran's statements, another attempt should be made to obtain any and all STRs pertaining to the Veteran, including but not limited to, inpatient clinical hospital records from the above-cited United States Air Force Bases.  

(ii) Outstanding post-service VA and private treatment records

The Veteran also maintains that he has received treatment for PTSD and disabilities secondary thereto from the VA Medical Centers (VAMCs) in Washington, DC and Lebanon, Pennsylvania and Camp Hill, Pennsylvania Community Based Outpatient Clinic (CBOC).  While treatment reports, dated in April 2003 and May 2008, have been obtained from the VA Medical Center (VAMC) in Washington, DC, more recent treatment records from that facility, as well as those from the Lebanon VAMC and Camp Hill CBOC, are absent.  Recent treatment records from the VAMC in Washington DC, as well as records from the Lebanon, Pennsylvania VAMC and Camp Hill, Pennsylvania CBOC must be requested and associated with the claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the above-cited outstanding VA treatment records might contain evidence as to the etiology of the Veteran's claimed disabilities, they must be obtained on remand. 

In addition, the Veteran has indicated in written statements submitted throughout the appeal that he has sought treatment for his psychiatric disability, claimed as PTSD, from Penn State-Hershey Medical Center and Dauphin County Prison, Harrisburg, Pennsylvania.  The RO requested records from the Dauphin County Prison after obtaining the necessary authorization from the Veteran, but a response from that facility was not received.  As treatment records from these non-VA facilities might contain information as to the etiology of the Veteran's psychiatric disability or disabilities claimed secondary thereto, they should be secured on remand.  

(iii) VA psychiatric examination

The Veteran contends that he has PTSD as a result of having been sexually abused by an Episcopalian civilian minister in Plattsburgh, New York during his period of active military service.  He maintains that he informed his military superiors about the abuse but that he was subsequently discharged by a United States Air Force Medical Board.  He contends that he was hospitalized for his psychiatric problems at the United States Air Force Base in Plattsburgh, New York and Elgin Air Force Base in Florida.  In support of his allegations, he maintains that a copy of his DD 214 shows that that he received an honorable discharge for a physical disability that had existed prior to military service.  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Post-service private and VA medical evidence show that the Veteran was hospitalized at a private facility for schizophrenic reaction in July 1987.  It was noted that an "informant" had indicated that she had learned that the Veteran had become involved in a homosexual relationship with an Episcopalian minister during service, but that she did not know of the details.  An October 1995 Social Security Determination reflects that the Veteran was awarded disability benefits based on primary and secondary disabilities of personality disorder (mixed paranoid and anti-social) and impulse control disorder, respectively.  VA treatment records, dated in April 2003 and May 2008, reflect that the Veteran was diagnosed with sexual abuse as an adult and had received treatment for bipolar disorder respectively.  In light of the Veteran's consistent statements throughout the appeal regarding his in-service sexual assault, his missing STRs, and diagnosis of bipolar disorder during the appeal period (VA received the Veteran's initial claim for compensation in August 2007), the Board finds that he should be afforded a VA mental disorders examination by an appropriate specialist to determine if he has PTSD or any acquired psychiatric disorder, most recently diagnosed as bipolar disorder, that is related to the sexual assault that reportedly occurred during his period of active military service. 

(iv) TDIU claim

As the outcome of the Veteran's TDIU claim might be impacted by the outcome of the service connection claims, it must also be remanded to the AOJ in accordance with Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a copy of his DD 214. 
   
2.  Contact the National Archives and Records Administration, the Defense Finance and Accounting Service - Indianapolis Center, the United States Air  Force Base in Plattsburgh, New York and Eglin Air Force Base, Florida, and/or any other appropriate repository of records, and request copies of the Veteran's outstanding service treatment records, to include, but not limited to, a United States Air Force Medical Board Evaluation report and all inpatient treatment and dispensary records from the above-cited USAF bases.  

The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.  All efforts to obtain these records should be fully documented, and any Federal facility should provide a negative response if records are not available. 

3.  Contact the VA Medical Centers in Washington, DC, and Lebanon, Pennsylvania, as well as the CBOC in Camp Hill, Pennsylvania, and request any medical records of the Veteran, dating from 2006 to the present.  If any of the above-cited VA facilities do not have any records pertaining to the Veteran, this should be indicated in writing.  If records are not found, the attempts taken to find them should be documented by each VAMC and CBOC and associated with the claims folder.

4.  After obtaining the necessary authorization from the Veteran, obtain his treatment records from Penn State-Hershey Medical Center and Dauphin County Prison, Harrisburg, Pennsylvania.  Each facility should provide a negative response if records from their facility are not available. 

5.  After the directives 1-4 have been accomplished and any additional evidence has been obtained and associated with the claims file, the RO/AMC must schedule the Veteran for a VA mental disorders examination with an appropriate specialist to determine whether any acquired psychiatric disability, to include bipolar disorder and PTSD, had its onset during active military service or is related to any incident of service and to determine whether the psychiatric symptoms displayed since service separation show chronicity and continuity of a service-incurred condition. 

The examiner should note in his or her examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner is advised that the Veteran reported having been sexually abused by an Episcopalian civilian minister in Plattsburgh, New York during his period of active military service (i.e., January to December 1963).  According to the Veteran, he informed his supervisors of the incident and was subsequently discharged by a United States Air Force Medical Board.  He indicated that he was hospitalized at the United States Air Force Base in Plattsburgh, New York and at Eglin Air Force Base, Florida  The Veteran's STRs were apparently destroyed by a fire at the NPRC.  However, the Veteran has maintained the same story over the intervening years and has subsequently attributed his psychiatric disability to the sexual abuse incident.  

In light of the foregoing, the examiner is asked to express an opinion as to the following questions: 

(i) Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV based on a stressor event in service?  If so, the examiner must specify the stressor underlying the diagnosis of PTSD, to include the claimed sexual abuse during military service?;

(ii) Is at least as likely as not (i.e., 50 percent or greater possibility) that an acquired psychiatric disability(ies), other than PTSD, is(are) related to the Veteran's period of active service, including the claimed sexual abuse, or was chronically worsened during service?

(iii) Is there evidence of an acquired psychiatric disability within one year after the Veteran's discharge from active service in December 1963?  If so, a diagnosis of the disability must be provided.  See 38 C.F.R. § § 3.307, 3.309(a). 

In responding to the foregoing questions, the examiner must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

If the examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

6.  If and only if service connection for an acquired psychiatric disability is awarded, should the Veteran then be scheduled for examinations by appropriate VA clinicians to determine the etiology of any currently present kidney stones, neck disorder; cardiovascular disorder; residuals of a thyroidectomy, chronic muscle disorder; respiratory disorder; digestive disorder; left ankle disorder; and, left foot disorder.

If any of these examinations is conducted, each examiner should render an opinion, as it relates to the specific disability, as to whether it is at least as likely as not (50 percent or greater probability) that any kidney stones, neck disorder; cardiovascular disorder; residuals of a thyroidectomy; chronic muscle disorder; respiratory disorder; digestive disorder; left ankle disorder; and, left foot disorder was caused or permanently worsened beyond natural progression by the acquired psychiatric disability or medications prescribed therefor.  

If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of the respective disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected acquired psychiatric disorder.  

A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report. 

If any examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

7.  If and only if service connection for residuals of a thyroidectomy is awarded, should the Veteran be scheduled for an examination by an appropriate clinician to determine the etiology of any kidney stones, cardiovascular, chronic muscle, respiratory, digestive, and left ankle and left foot disorders.  

If these examinations are conducted, each examiner must provide an opinion as to whether any kidney stones, cardiovascular disorder, chronic muscle, respiratory disorder, digestive disorder, and left ankle and left foot disorders were caused or permanently worsened beyond their natural progression by the service-connected residuals of a thyroidectomy and/or medications prescribed therefor.  

If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of their respective disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected residuals of a thyroidectomy and/or medications prescribed therefor.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

If any examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

8.  If and only if the RO grants service connection for a respiratory disorder, should the appropriate examiner then also provide an opinion as to whether any cardiovascular disorder was caused or permanently worsened by its natural progression by a respiratory disability or medications prescribed therefor.   

If such aggravation is found to exist, the respective examiner should provide an assessment, if possible, of the baseline level of impairment of any currently present cardiovascular disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected respiratory disorder and/or medications prescribed therefor.

A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report. 

If the respective examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

9.  The RO/AMC must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2011). 

10.  After completing the requested actions, the service connection claims and TDIU claim (to include on an extraschedular basis) on appeal should be readjudicated in light of all pertinent evidence and legal authority. 

If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


